Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments in Interview Agenda
Applicant's arguments have been fully considered but they are not persuasive.  Applicant's remarks/arguments are directed toward a different embodiment than what was used to reject the claims.
The embodiment in the Rejection for Claim 1 (see Office Action dated 12/17/2021, Paragraphs 10-21) is the Clarke et al. pyrolysis chamber in Figures 1 and 2, equipped with the double-skinned enclosure, including the spikes recited in Claim 2, as taught by Basic, and equipped with the passive two-phase heat transfer system taught by Debari et al., the passive two-phase heat transfer system connected to the double-skinned enclosure taught by Basic.  Details follow.

Claim 1 is rejected under § 103 over Clarke et al. (US-20090071382-A 1, Mar. 19, 2009), in view of Basic (US-20050183642-A 1, Aug. 25, 2005), in view of Debari et al. (JP-2007075807-A, Mar. 29, 2007 - Espacenet Abstract, Patent Publication, and Machine Translation, 36 pages).  Claim 1 follows.
Claim 1.  A pyrolysis chamber for pyrolytically treating domestic refuse, comprising
a receptacle having an interior for receiving the domestic refuse for treatment therein and
a lid to allow the receptacle to be hermetically sealed with domestic refuse for treatment inside,
the receptacle being defined by a double-skinned enclosure having an interior heat-conductive wall within the interior of the receptacle and in contact with the domestic refuse and an exterior wall located further from the interior of the receptacle than the interior heat-conductive wall, with a hermetically-sealed void between the exterior wall and the interior heat-conductive wall, a working fluid being disposed within the hermetically-sealed void between the exterior wall and the interior heat-conductive wall thereby to define a passive two-phase heat transfer system in which the working fluid is retained within the double-skinned enclosure and does not contact the domestic refuse within the receptacle,
at least one heating element being provided outside the receptacle, in thermal contact with the double-skinned enclosure and for heating the working fluid so that the working fluid evaporates, flows to the interior heat-conductive wall to condense, releases latent heat and transfers heat through the interior heat-conductive wall to pyrolise the domestic refuse within the receptacle.



Applicant argues that Clarke et al. does not teach:
the receptacle being defined by a double-skinned enclosure having an interior heat-conductive wall within the interior of the receptacle and in contact with the domestic refuse and an exterior wall located further from the interior of the receptacle than the interior heat-conductive wall,

because Clarke et al. does not disclose “the double-skinned enclosure as recited in claim 1” – and, further, Clarke et al. discloses “‘the interior wall of the receptacle cannot be ‘in contact’ with the domestic refuse’ as claim 1 requires, because the waste is contained in a basket, which must be spaced from the interior wall to allow the basket to be placed in and removed from the chamber” (see Interview Agenda Page 2).
These arguments are unpersuasive because Clarke et al., in view of Basic, disclose the above limitations, not Clarke et al. as Applicant is arguing.  As such, Applicant’s argument is directed toward a different embodiment than what was used to reject Claim 1.  The Combination statement follows (see Office Action dated 12/17/2021, Paragraph 17).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Clarke et al. receptacle with the double skinned enclosure taught by Basic, i.e.:

D).	The receptacle's double-skinned enclosure with a hermetically-sealed void between the exterior wall and the interior heat-conductive wall, a working fluid being disposed within the hermetically-sealed void between the exterior wall and the interior heat-conductive wall (see Office Action dated 12/17/2021, Paragraph 14),

such that Clarke et al., in view of Basic, disclose:

C).	The receptacle being defined by a double-skinned enclosure having an interior heat-conductive wall within the interior of the receptacle and in contact with the domestic refuse and an exterior wall located further from the interior of the receptacle than the interior heat-conductive wall (see Office Action Paragraph 16),

since:

1).	Like Clarke et al., Basic discloses a receptacle to treat domestic refuse, the receptacle having a double-skinned enclosure (see Office Action Paragraphs 13-14);

2).	Basic states that Figure 1’s membrane-tube water wall 78, the disclosed double-skinned structure, has advantages.  It “effects a substantial degree of control over their (the tubules) temperature. This controlled temperature then passes to the other parts of the wall because of its construction from a substantially-heat conducting material” (see Basic [0027]); and the disclosed double-skinned structure simultaneously “permits the cooling fluid to rid itself of excess heat that it may have acquired during its passage through the grate means,” or similarly the receptacle’s walls, and “it permits the capture of the heat acquired by the fluid for economically beneficial use elsewhere” (see Basic [0026]); and



Regarding the “basket” arguments – These arguments are unpersuasive, given Clarke et al. Paragraphs [0025] and [0030].  There, Clarke et al. discloses that there may be a basket – and then there may not be a basket.  As such, Clarke et al. discloses the interior wall of the modified pyrolysis chamber “in contact with the domestic refuse,” unlike Applicant is arguing.

Applicant argues that Clarke et al., in view of Basic, is an improper combination because Basic is non-analogous art since “Basic is directed to an incinerator rather than a pyrolysis chamber” (see Applicant’s Remarks Pages 3-4).  Applicant further argues Basic does not disclose:
the receptacle's double-skinned enclosure with a hermetically-sealed void between the exterior wall and the interior heat-conductive wall, a working fluid being disposed within the hermetically-sealed void between the exterior wall and the interior heat-conductive wall,

“because in Basic there are two ‘working fluids’ (the water in the water wall 78, and the working fluid in the arms of the dryer grate)” signaling “two distinct structures” for the receptacle’s double-skinned enclosure (see Interview Agenda, Paragraph across Pages 2-3).
These arguments are unpersuasive because in response to Applicant's argument that Basic is nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Basic is in Applicant’s field of endeavor (pyrolysis / gasification / incineration, depending on the amount of oxygen introduced to the chamber, see Office Action Paragraphs 37-39 for further explanation; also see Basic [0065] where a “pyrolysis chamber” is clearly envisioned since “the gas introduced through the grate means need not contain oxygen since it may not even support combustion”).  In this case, Basic is reasonably pertinent to the particular problem with which the Applicant was concerned (“the disposal of refuse, especially refuse from 
Regarding Applicant’s “two distinct structures” argument, there is nothing in Claim 1 that precludes the disclosed double-skinned enclosure including both walls (recited in Claim 1) and spikes (recited in Claim 2), unlike Applicant is arguing.  The Rejection for Claim 1 accordingly includes a working fluid of water / steam with the fraction of water / steam determined by the temperature and pressure.  The working fluid controls the temperature of the double-skinned enclosure as taught by Basic (see Basic [0024] for working fluid of water / steam, [0027]-[0028] for the membrane wall as part of the disclosed double-skinned enclosure, and [0029] for spikes as part of the disclosed double-skinned enclosure).
According to the Rejection for Claim 1, 
“the double-skinned enclosure, as taught by Basic, double-skinned enclosure includes Figure 1, membrane-tube water wall 78, the Figure 16 embodiment and [0149], lines 8-9, for ‘the refractory sections 318 which completely encase all of the steel of their tubules 319 and 320’” (see Office Action, Rejection for Claim 1, Paragraphs 12-17, particularly Paragraph 16, emphasis added).
According to the Rejection for Claim 2,
the disclosed double-skinned enclosure not only includes the membrane-tube water wall 78, but also includes “the heat-conductive spike, as disclosed by Basic, Figures 6-8, grate arms 213, 214, [0137]-[0138] extending inward” (see Office Action, Rejection for Claim 2, Paragraph 23, emphasis added).

Applicant argues that Debari et al. does not disclose (see Interview Agenda Pages 4-5):
thereby to define a passive two-phase heat transfer system in which the working fluid is retained within the double-skinned enclosure and does not contact the domestic refuse within the receptacle,

at least one heating element being provided outside the receptacle, in thermal contact with the double-skinned enclosure and for heating the working fluid so that the working fluid evaporates, flows to the interior heat-conductive wall to condense, releases latent heat and transfers heat through the interior heat-conductive wall to pyrolise the domestic refuse within the receptacle,

These arguments are unpersuasive because Clarke et al., in view of Basic, in view of Debari et al., disclose the above limitations – not just Debari et al. as Applicant is arguing.  As such, Applicant’s argument is directed toward a different embodiment than what was used to reject Claim 1.  The Combination statement follows (see Office Action dated 12/17/2021, Paragraphs 18-21).
Clarke et al., in view of Basic, disclose the claimed invention except for a passive two-phase heat transfer system such that:

E).	The hermetically-sealed void thereby to define a passive two-phase heat transfer system in which the working fluid is retained within the double-skinned enclosure and does not contact the domestic refuse within the receptacle,

F).	At least one heating element being provided outside the receptacle, in thermal contact with the double-skinned enclosure and for heating the working fluid so that the working fluid evaporates, flows to the interior heat-conductive wall to condense, releases latent heat and transfers heat through the interior heat-conductive wall to pyrolise the domestic refuse within the receptacle.

While Clarke et al., in view of Basic, disclose a passive two-phase heat transfer system for cooling the working fluid (see Basic [0026], lines 11-15), Clarke et al. in view of Basic, do not disclose a passive two-phase heat transfer system for heating the working fluid, i.e.,

F).	At least one heating element being provided outside the receptacle, in thermal contact with the double-skinned enclosure and for heating the working fluid so that the working fluid evaporates, flows to the interior heat-conductive wall to condense, releases latent heat and transfers heat through the interior heat-conductive wall to pyrolise the domestic refuse within the receptacle.

Like Clarke et al., Debari et al. is interested in pyrolysis of domestic waste, and further teaches a receptacle to do so (see Debari et al. Abstract, lines 1-7, Figure 2, receptacle is inner tube 3 with vacuum chamber 5) (see Rejection for Claim 1. Preamble and A). for what Clarke et al. discloses).  Like Clarke et al., in view of Basic, Debari et al. discloses a double-skinned enclosure (fixed jacket 4) with a hermetically sealed void (hermetically sealed void is between inner tube 3 and fixed jacket 4) that carries working fluid (“water,” “steam”) to and from a boiler (steam boiler 47) (see Debari et al. Figure 2 and [0026]) (see Rejection for Claim 1. D). for what Clarke et al., in view of Basic, disclose, i.e. Office Action Paragraphs 13-17).  In other words, Debari et al. discloses:

E).	The hermetically-sealed void thereby to define a passive two-phase heat transfer system in which the working fluid is retained within the double-skinned enclosure and does not contact the domestic refuse within the receptacle,

F).	At least one heating element being provided outside the receptacle, in thermal contact with the double-skinned enclosure and for heating the working fluid so that the working fluid evaporates, flows to the interior heat-conductive wall to condense, releases latent heat and transfers heat through the interior heat-conductive wall to pyrolise the domestic refuse within the receptacle.

Debari et al. further teaches in [0026] that the advantage of such a passive two-phase heat transfer system is that, “The interior of the vacuum chamber 5 (the disclosed receptacle’s interior with the domestic refuse waiting to be pyrolyzed) is heated by this, and the condensed water filtered through the drain filter 58 is recycled as supplemental water for the steam boiler 47 by the steam return pipe 44 from the lower surface of the fixed jacket 4 as the steam drain 46.”  In other 

Debari et al. further teaches providing superheated steam through jet holes 41 within the receptacle during combustion, in order to NOT “generate pollution, such as dioxins and odor” (see Debari et al. Figure 2, [0027] and [0018]) – and Clarke et al. has an interest in this, since Clarke et al. is already providing superheated steam at the end of combustion (see Clarke et al. [0048]-[0052] for providing superheated steam at the end of combustion, and [0039]-[0040] for having an interest in NOT generating pollution, such as dioxins).

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Clarke et al., in view of Basic, receptacle/ hermetically sealed void defining the two-phase heat transfer system taught by Basic, with the receptacle / hermetically sealed void defining the two-phase heat transfer system taught by Debari et al. in Figure 2 and at [0026], i.e.,

E).	The hermetically-sealed void thereby to define a passive two-phase heat transfer system in which the working fluid is retained within the double-skinned enclosure and does not contact the domestic refuse within the receptacle,

F).	At least one heating element being provided outside the receptacle, in thermal contact with the double-skinned enclosure and for heating the working fluid so that the working fluid evaporates, flows to the interior heat-conductive wall to condense, releases latent heat and transfers heat through the interior heat-conductive wall to pyrolise the domestic refuse within the receptacle.

since:
1).	Debari et al. states that the pyrolysis step is heated by the passive two-phase heat transfer system, i.e. steam/water system, as recited. Specifically, Debari et al. states, in [0026] and shows in Figure 2, that the advantage of such a passive two-phase heat transfer system is that, "The interior of the vacuum chamber 5 (the disclosed receptacle’s interior with the domestic refuse waiting to be pyrolyzed) is heated by this (the disclosed steam), and the condensed water filtered through the drain filter 58 is recycled as supplemental water for the steam boiler 47 by the steam return pipe 44 from the lower surface of the fixed jacket 4 as the steam drain 46.” In other words, dry steam provided from the boiler, condenses on the receptacle's exterior wall, thereby heating and pyrolyzing the domestic refuse in the receptacle, the condensed steam, i.e. water, recycling back to the steam boiler to be provided as dry steam again; and

2).	Debari et al. further states that providing superheated steam through jet holes 41 within the receptacle during combustion, causes the combustion to NOT “generate pollution, such as dioxins and odor” (see Debari et al. Figure 2, [0027] and [0018]) – and Clarke et al. has an interest in this, since Clarke et al. is already providing superheated steam at the end of combustion (see Clarke et al. [0048]-[0052] for providing superheated steam at the end of combustion, and [0039]-[0040] for having an interest in NOT generating pollution, such as dioxins).


Applicant further argues that Debari et al. does not disclose:
thereby to define a passive two-phase heat transfer system in which the working fluid is retained within the double-skinned enclosure and does not contact the domestic refuse within the receptacle,
at least one heating element being provided outside the receptacle, in thermal contact with the double-skinned enclosure and for heating the working fluid so that the working fluid evaporates, flows to the interior heat-conductive wall to condense, releases latent heat and transfers heat through the interior heat-conductive wall to pyrolise the domestic refuse within the receptacle.

because with “feature C), the double-skinned enclosure is between the interior and exterior walls, so the passage of feature E) quoted above means that the working fluid must be retained within those interior and exterior walls” (see Interview Agenda Pages 4-5).  Applicant further argues that Basic, in view of Debari, is an improper combination to disclose “feature F)”, because “Basic discloses only heat transfer out of the incinerator (and not heat transfer into the receptacle, as claimed in Claim 1)” and since Debari et al. discloses heat transfer into and out of a pyrolysis chamber via a passive two-phase heat transfer system, “[c]ombining the teachings of Basic and Debari . . . would change the principle of operation of one or other document, which is contrary to MPEP 2143.01 VI” (see Applicant’s Remarks Pages 5-6).  
These arguments are unpersuasive because Applicant’s “feature C” is
the receptacle being defined by a double-skinned enclosure having an interior heat-conductive wall within the interior of the receptacle and in contact with the domestic refuse and an exterior wall located further from the interior of the receptacle than the interior heat-conductive wall,

which, as discussed above, is disclosed by Clarke et al., in view Basic – not Debari et al. as Applicant is arguing.  As such, Applicant’s argument is directed toward a different embodiment than what was used to reject Claim 1.
These arguments are also unpersuasive because Applicant’s “feature E” is
 thereby to define a passive two-phase heat transfer system in which the working fluid is retained within the double-skinned enclosure and does not contact the domestic refuse within the receptacle,

which is disclosed by Clarke et al., in view of Basic, in view of Debari et al. – not just Debari et al. as Applicant is arguing.  As such, Applicant’s argument is directed toward a different embodiment than what was used to reject Claim 1.
These arguments are also unpersuasive because Applicant’s “feature F” is
at least one heating element being provided outside the receptacle, in thermal contact with the double-skinned enclosure and for heating the working fluid so that the working fluid evaporates, flows to the interior heat-conductive wall to condense, releases latent heat and transfers heat through the interior heat-conductive wall to pyrolise the domestic refuse within the receptacle,


These arguments are also unpersuasive because Applicant’s argument that “[c]ombining the teachings of Basic and Debari . . . would change the principle of operation of one or other document, which is contrary to MPEP 2143.01 VI” is mistaken.  MPEP 2143.01 VI follows.
If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959)

The Rejection for Claim 1 is over Clarke et al., in view of Basic, in view of Debari et al.  It is the Clarke et al. pyrolysis chamber which is being modified – not the chambers of either Basic or Debari et al. which Applicant is arguing.  Clarke et al. already heats and cools the pyrolysis chamber (see Clarke et al. [0074] where “the chamber (the disclosed pyrolysis chamber) is then heated, to about 550° C.” and, “Approximately 1 minute after the introduction of the steam the internal temperature of the destruction chamber has reduced to below 100° C. and the lid can be safely opened”).  As such, modifying the Clarke et al. pyrolysis chamber to be both heated and cooled, in view of Basic, in view of Debari et al., would not change the principle of operation of the prior art invention being modified, unlike Applicant is arguing.

Applicant references the pre-appeal brief arguments, dated 11/03/2021, and argues they were not addressed in the Office Action, dated 12/17/2021 (see Interview Agenda Page 5).  Since the referenced arguments (whatever they might be) pertain to a different Rejection for Claim 1, they cannot be addressed here.

In the Table below, the left-hand side is Applicant’s summary of arguments in the Interview Agenda, and on the right-hand side is the Response to Arguments above.


See Interview Agenda, Pages 5-6
See Response to Arguments above.
In summary, the objection that claim 1 is obvious having regard to the combined disclosures of Clarke, Debari and Basic is unfounded for the following reasons:

1. Clarke does not disclose features D), E) and F), as implicitly admitted in the Office Action;


2. Clarke does not disclose feature C) for the reasons given in the Interview Agenda;


3. Basic does not disclose features E) and F), as conceded in the Office Action;

4. Basic does not disclose features C) and D) for the reasons given in the Interview Agenda;




5. Debari does not disclose features E) and F) for the reasons given in the Interview Agenda;






6. It follows that even combining the teachings of Clarke, Basic and Debari cannot disclose
at least features E) and F) of Claim 1, and probably also features C) and D) – therefore
claim 1 is non-obvious over the combination;

7. Combining the teachings of Clarke and Basic for the purposes given in the Office Action
is improper in the assessment of inventive step for the reasons given above, and





8. Combining the teachings of Basic and Debari for the purposes given in the Office Action
would change the principle of operation of one or other document, which is contrary to MPEP 2143.01 VI.
In summary, the Rejection for Claim 1 is maintained under § 103 over Clarke et al., in view of Basic, in view of Debari et al.


1.  D) is disclosed by Clarke et al., in view of Basic.  E) and F) are disclosed by Clarke et al., in view of Basic, in view of Debari et al.

2.  C) is disclosed by Clarke et al., in view of Basic.  Applicant’s “Clarke et al.’s basket” argument is addressed above.

3.  E) and F) are disclosed by Clarke et al., in view of Basic, in view of Debari et al.

4.  C) and D) are disclosed by Clarke et al., in view of Basic.  Applicant’s “Basic is non-analogous art” argument is addressed above.  Applicant’s “Basic discloses two distinct structures” argument is addressed above.

5.  E) and F) are disclosed by Clarke et al., in view of Basic, in view of Debari et al.  Applicant’s “Debari et al. must disclose C) and E)” argument is addressed above.  Applicant’s “Basic, in view of Debari et al., are an improper combination according to the MPEP” argument is addressed above.

6.  It follows that the Rejection for Claim 1 is maintained under § 103 over Clarke et al., in view of Basic, in view of Debari et al., since Applicant’s arguments were addressed.  See Response to Arguments, Points 1-5 above.

7.  The Rejection for Claim 1 is maintained under § 103 over Clarke et al., in view of Basic, in view of Debari et al., since Applicant’s arguments were addressed.  See Response to Arguments Points 1-5 above, where Applicant’s arguments were addressed, including those pertaining to combining the teachings of Clarke et al. and Basic.

8.  The Rejection for Claim 1 is maintained under § 103 over Clarke et al., in view of Basic, in view of Debari et al., since Applicant’s arguments were addressed.  See Response to Arguments Points 1-5 above, where Applicant’s arguments were addressed, including those pertaining to the “MPEP” argument.


During the interview, Applicant drew attention to the terms “defined” and “define” in Claim 1.
Claim 1.  A pyrolysis chamber . . . comprising . . .
the receptacle being defined by a double-skinned enclosure . . . 
the hermetically-sealed void between the exterior wall and the interior heat-conductive wall thereby to define a passive two-phase heat transfer system ….

Applicant argued that the double-skinned enclosure must be on all six sides of the receptacle, not just four sides as disclosed by the double-skinned enclosure, i.e. membrane-tube water wall, taught by Basic.  Applicant further argued that the term “defined” is to be interpreted as ONLY one structure and no other structure – and as such, the passive two-phase heat transfer system cannot include any structure outside the interior heat conductive wall, such as the structure outside the receptacle taught by Debari et al.
These arguments were unpersuasive because the plain English meaning of the term “define” governs, in light of the Original Disclosure.  The term “define” means “to fix or mark the limits of” (see Merriam-Webster Dictionary in the Conclusion section below).  The double-skinned enclosure being on four sides of receptacle, instead of six sides, does fix or mark the limits of the receptacle, unlike Applicant was arguing.  According to Claim 1, the “passive two-phase heat transfer system” is defined by the hermetically-sealed void, not just the interior heat-conductive wall as Applicant was arguing.  As such the hermetically-sealed void extends both inside and outside the receptacle, unlike Applicant was arguing.  Applicant was also reminded that Claim 1 uses the transition phrase “comprising,” signaling the claim is inclusive or open-ended and does not exclude additional, unrecited elements (see MPEP 2111.03 (I)).

Going forward, Applicant will determine the appropriate response to the Office Action, dated 12/17/2021.  Any amended claims will be examined in light of this discussion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Merriam-Webster Dictionary (“Define,” Merriam-Webster.com Dictionary, Merriam-Webster, accessed on the Internet at https://www.merriam-webster.com/dictionary/define, on Mar. 6, 2022) – Merriam-Webster Dictionary defines the term “define” as follows.

    PNG
    media_image1.png
    950
    987
    media_image1.png
    Greyscale


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166. The examiner can normally be reached Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        3/6/2022

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779